Filed 7/15/22 Ben-Yashar’el v. Kirschbaum CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 YACHIM BEN-YASHAR’EL,                                           2d Civ. No. B315184
                                                               (Super. Ct. No. 56-2021-
      Plaintiff and Appellant,                                  00549871-CU-OR-VTA)
                                                                  (Ventura County)
 v.

 BLAKE KIRSCHBAUM, as
 Trustee, etc.,

      Defendant and Respondent.




                    “A little learning is a dangerous thing;
                  Drink deep, or taste not the Pierian spring:
                 There shallow draughts intoxicate the brain,
                   And drinking largely sobers us again.”1




         1   Alexander Pope, An Essay on Criticism, 1711.
                         INTRODUCTION
      Appellant Yachim Ben-Yashar’el2 placed an ad in a local
newspaper stating he intended to buy an unlisted hilltop
property in Westlake Village. He mailed an unsolicited $800
check to the property owner’s trustee (respondent). The
unsuspecting trustee deposited the check; whereupon appellant
claimed ownership of the property and encumbered it by
recording a UCC1 form.3 Respondent demanded appellant
remove the encumbrance. Appellant refused; instead he sued to
quiet title.
      The trial court sustained the trustee’s demurrer to the
complaint without leave to amend and granted his motion for
sanctions in the amount of $7,725. (Code Civ. Proc., § 128.7.) In
doing so the court strongly expressed displeasure with appellant’s
meritless claim. Appellant appeals both rulings. We affirm in
full.
                    FACTUAL BACKGROUND
      Appellant seeks to enforce a non-existent agreement to
purchase property at 3970 Victoria Lane in Thousand Oaks (the
Property), valued around $30,000,000; his check is for $800.4 The

      2 Appellant appears In Pro Per in this court as he did in the
court below. He is neither benefited nor prejudiced because of his
status. (See Barton v. New United Motor Manufacturing, Inc.
(1996) 43 Cal.App.4th 1200, 1210 [self-represented litigant “is to
be treated like any other party and is entitled to the same, but no
greater consideration than other litigants and attorneys”].)

      3 A Uniform Commercial Code (UCC) Financing Statement,
Form UCC1, is a document recorded by creditors to notify the
public of a debt secured by a debtor’s personal property.

      4Counties may impose a documentary transfer tax not to
exceed $0.55 per $500 of property value for realty sold within the

                                 2
Hilltop Trust (Trust) originally purchased the Property in July of
2019.5 J. Peter Wakeman served as trustee at the time of the
deal and appeared as such on the grant deed.
       Appellant alleges he sent Wakeman a “written offer” to
purchase the Property in June of 2020. He then ran a legal
notice in the Ventura County Star newspaper stating: “ACT IN
PAIS, bonded negotiable instrument(s) shall convey property,
APN: 6900340035 as a purchase of Yachim Ben-Yashar’el. Value
and consideration shall be evidenced upon legal acceptance of
instrument(s). Ad #4222742.” The same day, appellant mailed a
cashier’s check for $800 to Wakeman’s office. The check named
Renell Jones as remitter and referred only to “Ventura County
Star Ad #4222742.”
       Wakeman allegedly accepted the “offer” when his office
staff deposited the check. Appellant promptly clouded the
Property’s title by recording a UCC1 form. He listed Darnell
Carter6 and himself as secured parties and used a PO box in
Lancaster, California as their mailing address. Appellant then
filed a verified complaint to quiet title, among other causes of
action, in January of 2021.7 Respondent Blake Kirschbaum

county. (Rev. & Tax Code, § 11911, subd. (a).) The $34,650 tax
reflected on the deed indicates the transaction was valued around
$30 million.

      We source all recited facts from appellant’s Verified
      5

Complaint and its exhibits.

      6Respondent identifies “Darnell Carter” as another name
used by appellant, and “Renell Carter” as appellant’s mother.

      7 The verified complaint included the following causes of
action: (1) to quiet title; (2) for declaratory relief; (3) to impose a
constructive trust; and (4) for injunctive relief.

                                   3
succeeded Wakeman as trustee. The trial court sustained his
demurrer to the complaint and granted Wakeman’s request for
sanctions in the amount of $7,725. (Code Civ. Proc., section
128.7). This appeal followed.
                           DISCUSSION
                     Order Sustaining Demurrer
       We review an order sustaining a demurrer without leave to
amend de novo, exercising our independent judgment as to
whether a cause of action has been stated as a matter of law
under any legal theory. (Villafana v. County of San Diego (2020)
57 Cal.App.5th 1012, 1016; McKell v. Washington Mutual, Inc.
(2006) 142 Cal.App.4th 1457, 1469.) We give the complaint a
reasonable interpretation, considering all material facts that are
properly pleaded and matters that may be judicially noticed, but
not contentions, deductions or conclusions of fact or law. (Blank
v. Kirwan (1985) 39 Cal.3d 311, 318; Yvanova v. New Century
Mortgage Corp. (2016) 62 Cal.4th 919, 924.)
       At oral argument and in response to the court’s expression
of incredulity, appellant explained that “this [case] is not
supposed to be understood logically. This is supposed to be
understood legally.” Appellant mistakes his recitation of black-
letter law for a viable cause of action to quiet title. The complaint
fails to describe anything resembling a binding contract that
entitles him to assert an interest in respondent’s property. The
purported offer was a cryptic legal ad containing a parcel
number, appellant’s name, and a reference to an unnamed owner
accepting “bonded negotiable instrument(s).” The check received
by Wakeman’s office referred only to the newspaper ad’s number
and “Renell Jones” rather than appellant as the remitting party.
Even assuming Wakeman read the ad, the act of cashing the
check did not evidence consent to convey the Trust’s real property
at any price. (Civil Code, § 1550; see Sacramento Box & Lumber

                                  4
Co. v. Rosenberg Bros. & Co. (1930) 109 Cal.App. 56, 59 [“[t]he
rule is elementary that a person has a right to select and
determine with whom he will contract, and he cannot have
another thrust on him without his consent”].)
       Appellant could not truthfully amend his verified complaint
to cure this flaw nor to comply with the statute of frauds. (Civil
Code, § 1624, subd. (a) [contract for sale of real property invalid if
not “in writing and subscribed by the party to be charged or by
the party’s agent”].) The trial court properly sustained the
trustee’s demurrer.
                      Order Granting Sanctions
       Code of Civil Procedure section 128.7, subdivision (b)(2)
requires attorneys and unrepresented parties to certify that
“claims, defenses, and other legal contentions” contained in their
court filings “are warranted by existing law or by a nonfrivolous
argument for the extension, modification, or reversal of existing
law or the establishment of new law.” “[T]he trial court retains
the discretion, upon the finding of a violation of subdivision (b), to
determine whether a sanction is warranted in the first instance;
and, if so, the type and amount of sanctions warranted.”
(Kojababian v. Genuine Home Loans, Inc. (2009) 174 Cal.App.4th
408, 422.) We reverse only if the court’s abuse of discretion
amounts to a miscarriage of justice. (Ibid.)
       Respondent repeatedly notified appellant of the complaint’s
infirmities and the consequences of pursuing it. Appellant
nevertheless refused to withdraw his claims within the 21-day
safe harbor period (Code Civ. Proc., § 128.7, subd. (c)) and
proceeded with the demurrer and the accompanying motion for
sanctions. The trial court characterized appellant’s complaint as
“improvidently-filed”; “entirely lacking in merit” and; “patently
and unquestionably frivolous” and, ultimately, it further found



                                  5
Kirschbaum “met the considerably high burden of demonstrating
entitlement to monetary sanctions.”
       The sanction statutes “were crafted by the Legislature to
strike a balance between competing interests: the need to control
improper litigation ‘tactics’ and the desire to avoid chilling
vigorous advocacy.” (Pacific Trends Lamp & Lighting Products,
Inc. v. J. White, Inc. (1998) 65 Cal.App.4th 1131, 1136.) The
award here was entirely within both the court’s statutory and
inherent powers to dispose of not just meritless claims, but those
“presented primarily for an improper purpose.” (Code Civ. Proc.,
§ 128.7, subd. (b)(1).) The record amply supports the order’s
reasoning and the amount awarded to respondent.8
                            DISPOSITION
       Judgment is affirmed. Respondent shall recover his costs
on appeal.
       NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



      GILBERT, P.J.                 YEGAN, J.




      8 We deny appellant’s motion for sanctions against
respondent and his counsel filed January 18, 2022 and motion to
strike portions of respondent’s brief filed March 23, 2022.

                                6
                   Matthew P. Guasco, Judge
               Superior Court County of Ventura
                ______________________________

     Yachim Ben-Yashar’el, in pro per, for Plaintiff and
Appellant.
     Silver and Arsht, Samuel J. Arsht, Jeffrey A. Meinhardt,
and Marsha C. Brilliant, for Defendant and Respondent.